1 U.S. 15 (1767)
1 Dall. 15
BHM and SHITZ
versus
ANDREW ENGLE.
Supreme Court of United States.

Present WILLIAM ALLEN, Chief Justice.
WILLIAM COLEMAN, JOHN LAWRENCE, THOMAS WILLING, Justices.
*16 THE COURT were unanimous and clear in their opinion, that the Act of 32 H. 8 did extend to this Province, and gave it in charge to the Jury accordingly.[*]
The Verdict of the Jury was conformable to this opinion, by their finding for the Plaintiffs, having made an allowance for the Lives of the two Women in the Damages.
NOTES
[*]  See S.P. Morris's versus Vanderes Pet.